Citation Nr: 1311436	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.

2.  Entitlement to an extra-schedular rating for disc herniation, L5-S1, status post hemilaminectomy, with right-sided radiculopathy (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) from January 1972 to January 1976.  He also served in the Reserves, including on active duty for training (ACDUTRA) from July 1989 to June 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2005 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's December 2004 claim of entitlement to a rating higher than 20 percent for his low back disability.  His claims file subsequently was returned to the RO in St. Petersburg, Florida, since that RO has jurisdiction, and that is the RO that certified his appeal to the Board.

In an August 2010 decision since issued, the Appeals Management Center (AMC) granted a higher 40 percent rating for the Veteran's low back disability retroactively effective from May 27, 2010, the date of a VA compensation examination reassessing the severity of this disability.  He continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).

In a February 2011 decision, the Board, among other things, denied his claim for a schedular rating higher than 20 percent for his low back disability prior to May 27, 2010, and his claim for a rating higher than 40 percent for this disability since, but instead remanded the issues of his entitlement to an extra-schedular rating for this disability and a TDIU to the RO via the AMC for further development and consideration.  So these are the claims that remained and they are again before the Board.



FINDINGS OF FACT

1.  The Veteran has one service-connected disability, his low back disability, which in years past was rated as 10-percent disabling, then as 20-percent disabling, and has been rated as 40-percent disabling effectively since May 27, 2010, but it is not shown he is unemployable because of this disability.

2.  This service-connected disability also does not cause impairment that is so exception or unusual as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria are not meet for a TDIU, including on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2012).

2.  The criteria also are not met for an extra-schedular rating for the low back disability.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's obligations to notify and assist Veterans with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


Upon receipt of a complete or substantially complete application for benefits, VA must:  (1) inform the Veteran of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When the claim is for service connection, these notice requirements apply to all five elements of the claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's military service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

When instead, however, the claim did not arise in this context, the notice need only concern the "downstream" element of the claim at issue - which, in this particular instance, is the disability rating element since the Veteran is requesting a higher rating for his low back disability, albeit now only on an extra-schedular basis, and because his TDIU claim is derivative of this increased-rating claim seeing as though his TDIU claim is predicated on the low back disability for which he is requesting additional compensation.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (reiterating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Regarding the underlying increased-rating claim, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) overturned the lower Court's (CAVC's) holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that "generic" notice in response to a claim for an increased rating is all that is required and that VA does not have to apprise the Veteran of alternative diagnostic codes (DCs) regarding his disability or disabilities or solicit evidence of their impact on his daily life.

Ideally, this notice should be provided prior to an initial unfavorable decision on the claim by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, even when shown to have occurred, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this particular case at hand, the Board previously discussed in its February 2011 decision how VA had satisfied these notice obligations in response to the claim for a higher rating for the low back disability.  And as concerning the derivative TDIU claim, notice regarding this additional claim was provided by way of letters dated in February 2011 and April 2012, which informed the Veteran of the type of evidence and information needed to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also informed him of how disability ratings and effective dates for service-connected disabilities are determined.  So the Board finds that the notification requirements of the VCAA have been satisfied.

As for VA's additional duty to assist him with his claims, the Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  His VA and private treatment records have been obtained, including especially those addressing the severity of his low back disability and its impact on his employability, as have his service treatment records (STRs).  Additionally, he was offered the opportunity to testify at a hearing before the Board, but he declined.  Finally, there was full compliance with the Board's February 2011 remand directives, including in terms of providing him the additional VCAA notice that was needed concerning his derivative TDIU claim, whether on a schedular or extra-schedular basis, providing him a TDIU claim application (VA Form 21-8940), obtaining supplemental comment (an addendum opinion) concerning whether his service-connected low back disability renders him unemployable, and then referring 

his claims for extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law if it fails to ensure this compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  So, in summary, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).  This is especially true in this instance, considering there already has been a remand of these claims.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims files, both his physical claims file and electronic ("Virtual VA") claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Merits of the Claims

In the previous February 2011 decision the Board noted the record contained some evidence suggesting the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected low back disability.  Specifically, in May 2007 he had written a statement to VA asserting he was unable to work at his then current job as a nursing aid because of chronic low back pain.  In June 2010 he had submitted an additional written statement reporting that his low back pain had caused him to miss time from work.  In support of this assertion he had attached a time-and-attendance sheet from his employer indicating he had missed a total of 158.49 hours from work between January 2008 and May 2010, although this sheet did not specify the reason for his absence from work in terms of whether it was because of his service-connected low back disability or some other reason or reasons or a combination of the two.

The record also contained some medical evidence suggesting he was unable to work on account of his service-connected low back disability.  For example, in May 2007 a VA physician had submitted a letter to VA indicating the Veteran "is unable to perform at the level of activities required by his previous position as a nursing assistant.  Any activity such as lifting and prolonged walking or standing will aggravate his condition.  His pain medications will also cause sedation and decreased level of alertness which could interfere with safety and job performance."

Based on this evidence, the Board remanded these claims in that February 2011 decision for further development and readjudication.  To this end, a letter was sent to the Veteran providing notice of what was needed to establish his entitlement to a TDIU, including on an extra-schedular basis, as well as a formal TDIU application (VA Form 21-8940), although he did not complete and return it.  He was also provided two VA compensation examinations specifically addressing the impact of his service-connected low back disability on his ability to work or continue working.  Ultimately, his claims were referred to the Director of the Compensation and Pension (C&P) Service for consideration of extra-schedular ratings under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16(b)."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

TDIU

A TDIU may be assigned where the schedular rating is less than total, meaning less than 100 percent, when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of a 
service-connected disability or disabilities.  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  There are exceptions, however, allowing for consideration of several disabilities as in effect one disability, such as when they result from common etiology or single accident or affect both upper or lower extremities.  38 C.F.R. § 4.16(a).

In this particular case at hand, the Veteran has only one service-connected disability, his low back disability (disc herniation, L5-S1, status post hemilaminectomy, with right-sided radiculopathy), which in years past was rated as 10-percent disabling, then as 20-percent disabling, and has been rated as 40-percent disabling effectively since May 27, 2010.  Since his only disability is rated at less than 60 percent, it fails to meet the threshold minimum rating criteria for consideration of a TDIU under § 4.16(a).  Nevertheless, a TDIU also may be granted under § 4.16(b) on an extra-schedular basis if it is shown he is unable to obtain and maintain substantially gainful employment because of his 
service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of C&P Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board, however, is charged with determining whether this referral is warranted.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

This is partly the reason the Board remanded these claims in February 2011, for this special consideration.

Additional evidence since obtained, however, indicates the Veteran has continued to work as a nursing aid on a full-time basis, including as recently as March 2011.  His continued full-time employment at this job tends to refute the notion that he is unable to work or continue working in this or any other substantially gainful capacity.  In making this determination, then, the critical inquiry is whether his service-connected disability, alone, is of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).


The Board must assess whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court (CAVC) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), Court also discussed the meaning of "substantial gainful employment."  The Court recognized the following standard announced by the United States Court of Appeals for the Eight Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran could be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2012).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2012).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See also 38 C.F.R. §§ 4.1, 4.15 (2012).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

The medical and lay evidence already alluded to suggest the Veteran's low back disability interferes with his ability to work or continue working in a substantially gainful capacity.  For example, in May 2010 a VA examiner opined the Veteran's lumbar disc disease had significant effects on his usual occupation, including decreased mobility, pain, and problems lifting and carrying.  However, in March 2011, after being asked in the Board's February 2011 remand to provide supplemental comment regarding this determinative issue of employability, this same VA examiner provided an addendum to his previous opinion specifically addressing the impact of the Veteran's service-connected low back disability on his ability to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.  This VA examiner did not re-examine the Veteran, however, was not required to, instead reviewed the Veteran's claims file and the report of the prior evaluation.  This examiner determined the Veteran was still capable of doing his current job as a nursing aid.  This examiner acknowledged the Veteran could not do physically-demanding work, such as construction, but concluded he was still capable of doing sedentary or even mild-to-moderate physical work, such as in his current job as a nursing aid.  This addendum opinion, then, provides highly probative evidence against the Veteran's claim for a TDIU because it confirms substantially gainful employment is still a viable option.

The Veteran also more recently was provided an additional VA compensation examination of his low back disability in July 2012.  After personally examining the Veteran this examiner agreed that the Veteran's current service-connected low back disability does not impact his ability to work.  The examiner explained that, based solely on this disability, the Veteran would be able to perform the duties associated with standing physical and sedentary employment - albeit with some modifications, including no lifting.  Therefore, this VA examination report provides additional evidence against his claim of unemployability.

For these reasons and bases, the Board finds that the Veteran's service-connected low back disability does not prevent him from securing and following substantially gainful work.  Although the May 2010 examination report indicated his low back disability had significant impact on his ability to work, the examiner since has clarified that, based on the record, the Veteran is still able to perform his usual, current, employment.  In addition, more recent testing performed in July 2012 confirmed he continues to be able to perform his current employment as a nursing aid.  As such, the Board finds that the majority of the medical evidence of record, certainly the most probative of this evidence, establishes the Veteran is still able to continue his full-time employment in a substantially gainful capacity as a nursing aid.  This is further supported by the evidence in the record suggesting he continues to work as a nursing aid on a full-time basis.  Hence, he is still able to maintain full-time employment and his claim for a TDIU resultantly is denied.

Extra-schedular Rating for the Low Back Disability

The Veteran's service-connected low back disability rating claim also was referred to the Director of the C&P Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  This regulation allows for approval of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability if a finding is made that the case presents such an exceptional or unusual disability picture with marked interference with employment or frequent hospitalizations as to render the regular schedular standards impractical.

A designee of the Director reviewed the Veteran's claims file, including the additional VA medical examination reports obtained on remand, and noted in the November 2012 report of his findings that the Veteran was still employed on a 
full-time basis as a health or nursing aid, although concessions apparently are being made for him in regards to the lifting and transferring of patients.  The designee of the Director also noted the Veteran has not been hospitalized for significant periods due to his service-connected low back disability, certainly not frequently.  As such, the Director's designee found the Veteran's service-connected low back disability was not so exceptional or unusual as to render application of the regular Rating Schedule for evaluation of this disability impractical.  Therefore, entitlement to an extra-schedular rating was denied.

The Board has reviewed and considered the evidence of record and agrees with the Director's denial of an extra-schedular rating for the low back disability.  Throughout this appeal the Veteran's primary complaints have been of low back pain and consequent limited range of motion, both of which are specifically contemplated by the schedular rating criteria.  The same is true of his associated neurological impairment (tingling or numbness in his lower extremity), resulting from the right-sided radiculopathy, although a separate rating admittedly has not been assigned for this, such as under 38 C.F.R. § 4.124a, DC 8520.  This type of impairment, in any event, is nonetheless contemplated by the Rating Schedule.  In addition, although there has been mention of a significant impact on his employment because of his service-connected low back disability, and even time lost from work because of this disability, 38 C.F.R. § 4.1 clarifies that this, too, is contemplated by the schedular rating assigned for the disability.  Moreover, the evidence ultimately establishes that he continues to work full-time as a nursing assistant, and there is no suggestion of less than favorable performance reviews, demotions, or denials of promotions on account of this disability that would in turn take it outside the norm of the type of impairment generally experienced because of this type of disability.  As such, the Board finds that his service-connected low back disability is adequately described by the schedular rating criteria such that an extra-schedular rating is unwarranted.  His claim, then, must be denied since the preponderance of the evidence is unfavorable, not instead supportive of the claim or in relative equipoise, meaning about evenly balanced for and against it.  38 C.F.R. § 4.3.



ORDER

The claim of entitlement to a TDIU is denied.

The claim of entitlement to an extra-schedular rating for the low back disability also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


